DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 11/05/2020 which has been entered. Claims 1, 4-6, 8, 9, 11 and 12 have been amended. Claims 3 and 10 have been cancelled. No Claims have been added. Claims 1, 2, 4-9, 11 and 12 are still pending in this application, with Claims 1, 4, 5, 6, 11 and 12 being independent.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/05/2020, with respect to the rejection(s) of Claim(s) 1, 2, 4-9, 11 and 12  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gailloux et al (9,781,255 B1) in view of VanBlon et al (2016/0100050 A1).

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 states in part … the celled communications terminal verifying that said main call identifier is a blocked call identifier.... Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al (9,781,255 B1) in view of VanBlon et al (2016/0100050 A1).
102, 106, 108, 114 and 130; Column 5, Lines 60 – Column 6, Line 5), the caller communications terminal having a permanent main call identifier and at least one recorded temporary secondary call identifier, in association with said main call identifier, in the communications management device (Figure 1 – References 132, 146 and 148; Column 3, Lines 58 – Column 4, Line 5; Column 7, Line 67 – Column 8, Line 62).
(Note: In Column 5, Lines 60 – Column 6, Line 5; Gailloux describes a service control point [SCP] working in conjunction with a mobile switching center [MSC] and an enhanced node B [eNB] to manage an communication between a calling and a called party. In Column 3, Lines 58 – Column 4, Line 5; Gailloux describes information identifying the call originator separate from the automatic number identification [ANI] included in a call origination message [i.e. Permanent call ID: mobile equipment identity – MEID and Recorded temporary secondary call identifier: a mobile phone number of user equipment – UE or the ANI associated with the call origination message])
Gailloux also teaches said communication call being set up from either the permanent main call identifier or the temporary secondary call identifier (Column 8, Lines 35-62), and wherein the managing comprises, in response to said caller communications terminal initiating a communication call addressed to said called communications terminal from said at least one secondary call identifier (Figure 3; Column 10, Lines 40 – Column 11, Line 8).
Gailloux does not teach sending, to said called terminal, a notification comprising at least said main call identifier, said at least one secondary call identifier and at least one piece of identification information of a user of said caller terminal associated with said secondary call 
However, VanBlon teaches sending, to said called terminal, a notification comprising at least said main call identifier, said at least one secondary call identifier and at least one piece of identification information of a user of said caller terminal associated with said secondary call identifier (Figure 2 – References 204 and 206; Figure 3B – References 304 and 306; Page 6, Paragraphs [0069] and [0070]; Page 9, Paragraphs [0094] and [0095]).
(Note: Figure 2 of Gailloux illustrates a call origination message that includes ANI [secondary call identifier], the called number [at least one piece of identification information of a user of said caller terminal] and metadata. The metadata indicates the verification status of the calling party which is determined in part by matching of the ANI with the MEID. As the MEID is used to determine ANI match the transmission of the ANI match value is being considered as a notification comprising at least said main call identifier)
VanBlon also teaches routing said communication call to said called terminal using said at least one secondary call identifier (Figure 2 – References 204 and 206; Figure 3B – References 304 and 306; Page 6, Paragraphs [0069] and [0070]; Page 9, Paragraphs [0094] and [0095]). (Note: In paragraphs [0094] and [0095]; VanBlon describes the called party device receiving information from a close contact of the called party [Jean] that the calling party is her dentist [identifying information] Robert Smith [identifying information])
(Note: The information received from the shared contact directory also indicates that Robert has contacted Jean twice over the past week. Additionally, a photograph of Robert [identifying information] is provided enabling the called party to see an image of the calling party along with the calling party phone number [identifying information]. The system taught by 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Gailloux with the method as taught by VanBlon to provide a call verification framework that provide additional information to called parties seeking to reduce their vulnerability to call origination spoofing or ANI spoofing so the called party is not bombarded with nuisance calls.
As per Claim 2, the combination of Gailloux and VanBlon teaches wherein said notification also comprises an instruction on management of a contact associated with said user of said caller terminal, said management instruction belonging to the group consisting of: a creation instruction; a reading instruction; an update instruction; a delete instruction (Page 7, Paragraph [0081]; Page 8, Paragraph [0083]). (Note: In paragraph [0081], VanBlon describes the prompting of a user to add information describing their relationship to a contact [i.e. creating/updating]. In paragraph [0083], VanBlon describes a user maintaining a contact database [i.e. creating/reading/updating/deleting contacts as appropriate to the circumstance])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Gailloux with the method as taught by VanBlon to provide a call verification framework that provide additional information to called parties seeking to reduce their vulnerability to call origination spoofing or ANI spoofing so the called party is not bombarded with nuisance calls.
As per Claim 4, the combination of Gailloux and VanBlon teaches a method as described in Claim 1 above. VanBlon also teaches a non-transitory computer-readable recording carrier, on 
As per Claim 5, the combination of Gailloux and VanBlon teaches a method as described in Claim 1 above. VanBlon also teaches a communications management device for setting up a communication call between a caller communications terminal and a called communications terminal (Figure 1 – References 110 and 130; Figure 1 – Reference 136; Page 4, Paragraph [0050]; Page 5, Paragraph [0057]); and a processing circuit (Page 9, Paragraph [0099]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Gailloux with the method and system as taught by VanBlon to provide a call verification framework that provide additional information to called parties seeking to reduce their vulnerability to call origination spoofing or ANI spoofing so the called party is not bombarded with nuisance calls.
As per Claim 6, the combination of Gailloux and VanBlon teaches a method for managing by a called communications terminal an incoming communication call, said incoming communication call being initiated by a caller communications terminal having a permanent main call identifier and at least one recorded temporary secondary call identifier, in association with said main call identifier, in at least one communications management device, wherein the 
(Note: Claim 6 differs from Claim 1 in that Claim 1 is performed at a communications management device [i.e. remote server] shown in Figure 1. VanBlon describes the method being performed at the remote server or at the called party terminal. The remote server may poll the device or the device may poll the remote server as described in Claim 1 above. As shown in Figure 3D and email address [secondary call identifier] appears in conjunction with a name [Sarah Doe – primary call identifier] along with a photo of the caller [additional call identifier] and additional context information [additional call identifier])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Gailloux with the method and system as taught by VanBlon to provide a call verification framework that provide additional information to called parties seeking to reduce their vulnerability to call origination spoofing or ANI spoofing so the called party is not bombarded with nuisance calls.
As per Claim 11, the combination of Gailloux and VanBlon teaches a method as described in Claim 6 above. VanBlon also teaches a non-transitory computer-readable recording carrier, on which there is recorded a computer program comprising program code instructions for execution of a method of managing an incoming communication call (Page 2, Paragraphs [0025] – [0027]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Gailloux with the method and non-transitory computer-readable recording carrier as taught by VanBlon to provide a call verification framework that provide additional information to called parties seeking to reduce their 
As per Claim 12, the combination of Gailloux and VanBlon teaches a communications management device and a communications terminal as described in Claim 5 above. (Note: Claim 12 differs from Claim 5 in that Claim 12 indicates the called party communication terminal is responsible for querying operations whereas in Claim 5 the remote server described by VanBlon is responsible for querying operations. Embodiments described by VanBlon teach both the called party terminal and the remote server performing querying operations)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Gailloux with the system as taught by VanBlon to provide a call verification framework that provide additional information to called parties seeking to reduce their vulnerability to call origination spoofing or ANI spoofing so the called party is not bombarded with nuisance calls.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al (9,781,255 B1) in view of VanBlon et al (2016/0100050 A1) as applied to Claim 6 above, and further in view of GATTI et al (2011/0034156 A1).
As per Claim 7, the combination of Gailloux and VanBlon teaches the method for managing an incoming communication call according to Claim 6 as described above; but does not teach the called communications terminal updating, in said address book, a contact associated with a user of said caller terminal, by the addition of said at least one secondary call identifier and/or of said piece of identification information comprised in said notification received. However, Gatti teaches the called communications terminal updating, in said address book, a contact associated with a user of said caller terminal, by the addition of said at least one 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Gailloux and VanBlon with the method as taught by Gatti to clarify ambiguity associated with incoming communications by providing a called party the identity of the caller so that the called party may decide if they wish to answer the incoming communication.
As per Claim 8, the combination of Gailloux, VanBlon and Gatti teaches in the event of absence of said main call identifier in the address book, at an end of said incoming communication call, displaying a message proposing recording said at least one piece of identification information, in association with said at least one secondary call identifier and/or said main call identifier, in said address book as described in Claim 7 above (Note: See Gatti Paragraphs [0034] – [0037]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Gailloux and VanBlon with the method as taught by Gatti to clarify ambiguity associated with incoming communications by providing a called party the identity of the caller so that the called party may decide if they wish to answer the incoming communication.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al (9,781,255 B1) in view of VanBlon et al (2016/0100050 A1) as applied to Claim 6 above, and further in view of Middleswarth et al (6,697,461 B1).
As per Claim 9, the combination of Gailloux and VanBlon teaches the method for managing an incoming communication call according to Claim 6 as described above; but does 
(Note: The use of multiple secondary identifiers are taught by VanBlon as described in Claim 1 above. Middleswarth indicates the existence of known call screening services that execute instructions to reject calls where caller ID information is unavailable or blocked, and may send these calls to voicemail where they may be checked by the called party. Having the known call blocking services verify a blocked call identifier reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Gailloux and VanBlon with the method as taught by Middleswarth to provide called parties interested in preserving their privacy a call screening tool that sends calls lacking caller identification to a messaging service so that a called party may review those messages later to determine whether the called party wished to return the received call.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bestmann et al (2013/0275508 A1), Mousseau et al (2007/0242809 A1), Channakeshava et al (2013/0189961 A1), SHAHAM et al (2010/0002685 A1), Lu (2014/0324872 A1), WRIGHT et al (2009/0304167 A1), and CHU (2019/0007806 A1). Each of these describe systems and methods of managing incoming communications to a called party.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KHARYE POPE/Examiner, Art Unit 2652 




/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652